COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER STRIKING DOCUMENT FOR NONCOMPLIANCE
                      WITH THE TEXAS RULES OF APPELLATE PROCEDURE


 Cause Number:          01-18-00802-CV
 Style:                 Ryan C. Carlson v. Wells Fargo Bank, N.A.
 Type of document:      Appellant’s Brief
 Date document filed: January 14, 2019
 Document filed by:     Appellant

        The brief of appellant, Ryan C. Carlson, does not comply with the Texas Rules of Appellate
Procedure 9.1(b) (signing by unrepresented party) and 9.5(e) (certificate of service). Although an
amicus brief was filed on December 14, 2018, the amicus brief cannot be construed as appellant’s
brief because a non-lawyer may not represent appellant on appeal as it constitutes the unauthorized
practice of law. See Rodriguez v. Marcus, 484 S.W.3d 656, 657 (Tex. App.—El Paso 2016, no
pet.). Accordingly, appellant’s brief is struck. See TEX. R. APP. P. 38.9(a). Appellant is granted
10 days from the date of this order to file a corrected brief complying with the Texas Rules of
Appellate Procedure 9.1(b) and 9.5(e). See TEX. R. APP. P. 9.1(b), 9.5(e). Appellee’s “Objection
to Filing of Brief and Motion to Strike Filing of Brief In Support of Appellant Ryan Carlson by
Amicus Curiae” is denied as moot. Appellee’s “Wells Fargo’s Objection to Brief in Support of
Appellant Ryan C. Carlson by Amicus Curiae” is denied.




Judge’s signature: /s/ Sherry Radack
                  Acting individually              Acting for the Court

Panel consists of __________________________________________

Date:____January 29, 2019____